DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/19/2021.  As directed by the amendment: Claims 1-4, 8, 10, 13, 17, and 20 have been amended and new claims have been added.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the objection to the drawings from the previous action mailed on 10/19/2020.
Applicant’s amendment to the specification has overcome the objection to the specification from the previous action mailed on 10/19/2020.


Response to Arguments
Applicant’s arguments, see Pages 9-16, filed 03/19/2021, with respect to the rejection(s) of claim(s) 1-7, 9, 10-13, and 16-18 under 35 U.S.C. 102(a)(2), claims 8, 14-15, and 19-20 under 35 U.S.C.  103 have been fully considered and are persuasive in light of the newly added claim limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art references.  
The applicant argues on page 6 of the remarks, that the support element belt propose by the Examiner is “a nursing bra with bra straps and bra padding that connects the bra to the nursing bra.”  The Examiner respectfully disagrees and asserts that the claims are given their Broadest Reasonable Interpretation and thus the art shown in Villegas of the nursing bra reads on the claims.  See the following rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sliding mechanism” in claim 2.
Regarding the “sliding mechanism,” it is being interpreted as a bar that fits into a partially hollow support structure as stated in paragraph 0044 of the current application specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 as dated 04/08/2019 appeared as follows, “The supplemental nutrition apparatus of claim 18, wherein the reservoir further comprises at least one guide hook,” and as amended claim 19 appears “The supplemental nutrition apparatus of claim 18, wherein the support element further comprises at least one guide hook.”  The amended claim 19 has the “support element” wherein the claim 19 as dated 04/08/2019 has the “reservoir 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation of “wherein the distal end comprises a greater interior diameter than the proximal end of the fluid passageway.”  However, the applicant is not clear if the interior diameter of the distal end is greater than the interior diameter or the exterior diameter of the proximal passageway.  For examining purposes, the Examiner is interpreting the distal end interior diameter is greater than the proximal end interior diameter.
Claims 18-20 are also rejected to by virtue of dependency on claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1).
Regarding claim 1, Villegas discloses A supplemental nutrition apparatus comprising: a reservoir (Fig. 1, container 200) coupled to and in fluid communication (Col. 7, ln. 28-30) with a fluid passageway (Fig. 1, tubing 20), wherein the fluid passageway (Fig. 1, tubing 20) is configured to communicate fluid (col. 9, ln. 9-12) from the reservoir (Fig. 1, container 200) to a fluid passageway outlet (Fig. 1, first end portion 30); and a support element belt (Fig. 6, nursing bra 300) comprising an elongated central portion (See Examiner’s Annotated Figure 1) disposed between a first end (See Examiner’s Annotated Figure 1) and a second end (See Examiner’s Annotated Figure 1), and a back side configured to be disposed adjacent to a user's skin (the nursing bra 300 is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2.); wherein the support element belt (Fig. 6, nursing bra 300) further comprises a first belt attachment (See Examiner’s Annotated Figure 1) disposed at the first end (See Examiner’s Annotated Figure 1), a second belt attachment (See Examiner’s Annotated Figure 1) disposed at the second end (See Examiner’s Annotated Figure 1), and wherein at least one fluid passageway fastener (Fig. 6, opening 310) is disposed on the elongated central portion (See Examiner’s Annotated Figure 1) and is configured to house a portion of the fluid passageway (Fig. 1, tubing 20, the Examiner notes that the passageway is connected to the nipple shield which is connected to the bra as stated in col. 9, ln. 50 to col. 10, ln. 2 and therefore, the elongated central potion houses a portion of the fluid passageway.); wherein the support element belt (Fig. 6, nursing bra 300) is low-profile (The examiner notes that in paragraph 0047 of Villegas states that “The nipple shield main opening 110 is adapted such that an infant is allowed to be in direct contact with the mother’s breast while breastfeeding.”  Furthermore, the nursing bra 300 is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2.  Thus, the device of Villegas is low-profile.), and is configured to engage the user, to at least partially support the fluid passageway (Fig. 1, tubing 20), and to position the fluid passageway outlet proximate to the user's nipple (the nursing bra 300 is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2.)
However, Tufts does teach this limitation.  Specifically, wherein the garment (support element belt) has a sealing strip (i.e. silicone based adhesive, col. 3, ln. 38-39 of Tufts) applied to the inside or backside of the garment (support element belt) to form a seal along the breast of the patient (col. 3, ln. 33-36 of Tufts), thus prohibiting the garment (support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas with the sealing strip applied to the inside or backside of the support element belt (see Examiner’s Annotated Figure 1), thus prohibiting the support element belt (see Examiner’s Annotated Figure 1) to move while in use (col. 3, ln. 53-58 of Tufts).

    PNG
    media_image1.png
    276
    579
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 6 of Villegas
Regarding claim 4, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 1, Villegas discloses further comprising at least one fluid passageway support eyelet (Fig. 1, first small hole 120 of Villegas) coupled to the support element belt (Fig. 6, nursing bra 300).  The Examiner notes that the nursing bra 300 (support element belt) is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 and therefore, the first small hole 120 (fluid passageway support eyelet) is coupled to the nursing bra 300 (support element belt) of Villegas.
Regarding claim 5, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 1, Villegas discloses further discloses wherein the reservoir (Fig. 1, container 200 of Villegas) comprises a reservoir outlet (Fig. 1, supply outlet 225 of Villegas) configured to communicate fluid (Col. 8, ln. 48-52 and col. 9, ln. 9-12 of Villegas) from the reservoir (Fig. 1, container 200 of Villegas) to the fluid passageway (Fig. 1, tubing 20 of Villegas).
Regarding claim 9, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 1, Villegas discloses further comprising an attachment element (Fig. 1, cord 250 of Villegas) disposed on the reservoir (Fig. 1, container 200 of Villegas) and configured to removably couple the supplemental nutrition apparatus (Fig. 1 of Villegas) to the user (Col. 9, lns. 44-49 of Villegas).
Regarding claim 10, Villegas discloses a supplemental nutrition apparatus comprising: a support element belt (Fig. 6, nursing bra 300) comprising an elongated central portion (see Examiner’s Annotated Figure 1) disposed between a first belt attachment (see Examiner’s Annotated Figure 1) and a second belt attachment (see Examiner’s Annotated Figure 1), wherein the elongated central portion (see Examiner’s Annotated Figure 1) is configured to be disposed on a user's areola (The Examiner notes that the elongated central portion is fully capable of being disposed on a user’s areola as described in described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2, this part of claim 10 is functional language.) and to be brought into a child's mouth during use of the supplemental nutrition apparatus (The Examiner notes that brining the elongated central portion into a child’s mouth during use of the supplemental nutrition apparatus is functional language and that the device of Villegas is fully capable of performing the function of being disposed in a child’s mouth as the device is disposed on a user’s areola as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2, this part of claim 10 is functional language.), and at least one fluid passageway fastener (Fig. 6, opening 310) disposed on the elongated central portion (see Examiner’s Annotated Figure 1), wherein the support element belt (Fig. 6, nursing bra 300) is configured to removably secure the supplemental nutrition apparatus (Fig. 1, device 10) to the user and to dispose a fluid passageway (Fig. 1, tubing 20) adjacent to the user's nipple (col. 9, ln. 9-12).  But, Villegas does not explicitly state the first and second belt attachment comprise an adhesive disposed on a back side of the support element belt, wherein the first belt attachment and the second belt attachment are configured to be disposed 4822-7666-92524Serial No. 16/378,349 Docket No. 77916.00100away from the user's areola such that adhesive is not brought into a child's mouth during use of the supplemental nutrition apparatus.
However, Tufts does teach this limitation.  Specifically, wherein the garment (support element belt) has a sealing strip (i.e. silicone based adhesive, col. 3, ln. 38-39 of Tufts) applied to the inside or backside of the garment (support element belt) to form a seal along the breast of the patient (col. 3, ln. 33-36 of Tufts), thus prohibiting the garment (support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas with the sealing strip applied to the inside or backside of the support element belt (see Examiner’s Annotated Figure 1 above for support element belt), thus prohibiting the support element belt (see Examiner’s Annotated Figure 1 above for support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Furthermore, with the device as modified by Villegas in view of Tufts having the adhesive on the first belt attachment and the second belt attachment, the device of Villegas in view of Tufts shows the first and second belt attachments is configured to be disposed away from the user’s areola such that the adhesive is not brought into a child’s mouth during use of the supplemental nutrition apparatus.  Therefore, the device of Villegas in view of Tufts is fully capable of performing the functional language as this part of the claim 10 is functional language.
Regarding claim 11, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 10, Villegas discloses further comprising at least one fluid passageway support eyelet (Fig. 6, opening 310 of Villegas) disposed on the support element belt (Fig. 6, nursing bra 300 of Villegas).
Regarding claim 12, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 10, Villegas further discloses wherein the at least one fluid passageway fastener (Fig. 6, opening 310 of Villegas) comprises an aperture disposed in and defined by the elongated central portion (see Examiner’s Annotated Figure 1)
Regarding claim 13, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 12, wherein the at least one fluid passageway fastener (Fig. 6, opening 310 of Villegas) comprises any other fastener suitable for coupling (The Examiner notes that the nursing bra 300 (support element belt) is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 and therefore, the at least one fluid passageway fastener is a suitable for coupling the fluid passageway to the elongated central portion.) the fluid passageway (Fig. 1, tubing 20 of Villegas) to the elongated central portion (see Examiner’s Annotated Figure 1), and is configured to be disposed in a child's mouth during use of the supplemental nutrition apparatus (col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 of Villegas).
Furthermore, the Examiner notes that since the nipple shield 100 is disposed through the opening 310 (fluid passageway fastener) of the nursing bra 300 (support element belt) and is pressed against the bra 300 (support element belt), the elongated central portion (See Examiner’s Annotated Figure 1) of the nursing bra 300 (elongated central portion) is fully capable of being disposed in a child’s mouth during use of the apparatus.
Regarding claim 14, Villegas in view of Tufts teaches Villegas discloses the supplemental nutrition apparatus of claim 10, wherein the first belt attachment and the second belt attachment are disposed on the support element belt (see Examiner’s Annotated Figure 1 above for first and second belt attachments), but Villegas does not explicitly state the first and 
However, Tufts does teach this limitation.  Specifically, wherein the garment (support element belt) has a sealing strip (i.e. silicone based adhesive, col. 3, ln. 38-39 of Tufts) applied to the inside or backside of the garment (support element belt) to form a seal along the breast of the patient (col. 3, ln. 33-36 of Tufts), thus prohibiting the garment (support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have modified the device of Villegas with the sealing strip applied to the inside or backside of the support element belt (see Examiner’s Annotated Figure 1 above for support element belt), thus prohibiting the support element belt (see Examiner’s Annotated Figure 1 above for support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Regarding claim 15, Villegas in view of Tufts teaches not only does Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 14, but also Villegas in view of Tufts further teaches the support element belt (see Examiner’s Annotated Figure 1 above for support element belt) is configured to adhere directly to a user's breast (col. 3, ln. 33-36 of Tufts).
Regarding claim 16, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 10, Villegas discloses further comprising a unitary support frame (Fig. 1, nipple shield 100 of Villegas), wherein the first belt attachment (See Examiner’s Annotated figure 1) and the second belt attachment (See Examiner’s Annotated figure 1) comprise at (the shoulder straps at the upper ends of the nursing bra 300, Fig. 6, these are considered to be the apertures of Villegas) and wherein the first belt attachment (See Examiner’s Annotated figure 1) and the second belt attachment (See Examiner’s Annotated figure 1) are configured to couple the support element belt (See Examiner’s Annotated figure 1) to the unitary support frame (Fig. 1, nipple shield 100, the Examiner notes that the nursing bra 300 (support element belt) is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 of Villegas).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1) in view of Chen (US 20090166481 A1) in view of Bane (US 20110270164 A1).
Regarding claim 3, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 1, and Villegas in view of Tufts does not teach wherein the support element belt comprises food-grade, BPA-free materials.
However, Chen teaches that a simulating breast-feeding device (Fig. 2 of Chen) is a support element belt (Fig. 2, cup 2 of Chen) and that the support element belt (Fig. 2, cup 2 of Chen) is made silicon rubber or elastic material, see paragraph 0018 of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas in view of Tufts with the support element belt of Chen to provide a device that device looks and acts like a human breast for feeding a baby (para. 0023).  
Furthermore, the modified device of Villegas in view of Tufts in view of Chen does not teach that the silicon material of the support element belt comprises food-grade, BPA-free materials.
But, Bane teaches this limitation of silicone is BPA-free and a food-grade material as stated in paragraph 0015 of Bane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas in view of Tufts in view of Chen with the BPA-free and food-grade material of silicon of Bane in order to provide a safe contact between the mother and infant paragraph 0008 of Bane.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1) in view of Larsson (US Patent 4687466).
Regarding claim 6, Villegas in view of Tufts teaches the supplemental nutrition apparatus of claim 5, Villegas further discloses a reservoir (Fig. 1, container 200 of Villegas) except wherein the reservoir further comprises at least one guide hook.
However, the embodiment of figure 1 Larsson does disclose this limitation.  Specifically, the embodiment of figure 1 has a guide hook (Fig. 1, snap-lock hook 20) attached to the reservoir (Fig. 1, container 11) through the loop (Fig. 1, loop 11c).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Villegas by incorporating the snap-lock hook for allowing the supplemental nutrition apparatus to hang proximal to the user’s chest (col. 4, ln. 65 through col. 5, ln. 4 of Larsson).
Regarding claim 7, Villegas in view of Tufts in view of Larsson teaches the supplemental nutrition apparatus of claim 6, Villegas further discloses wherein the reservoir (Fig. 1, container 200 of Villegas) further comprises a reservoir mounting element (Fig. 1, cord 250, col. 9, ln. 44-47 of Villegas).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1) in view of Larsson (US Patent 4687466) in view of Silver (US 5514166) 
Regarding claim 8, Villegas in view of Tufts in view of Larsson teaches the supplemental nutrition apparatus of claim 7, except wherein the reservoir further comprises a filter configured to separate solids from fluid nutrition communicated into the fluid passageway. 
However, Silver teaches a bacterial filter 1225 in line with air tubes 1217 and a collection container 1220 to provide a filter that prevents the expressed breast milk from being contaminated that may be present in the tubes and the vacuum source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas with the filter of Silver in order to prevent contamination of the breast milk from the tubes and the vacuum source (Col. 10, lns. 7-13 of Silver).

Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, The Examiner identified a reference, Thompson (US 20180326130 A1), that has a lactation adjunct device 400 as shown in Figures 30A-30C that provides various position configurations on the breast with an adjustment mechanism 430 which may be a cylindrical telescoping rod 432 of Fig. 32A.  However, the Examiner is unable to use Thompson as prior art due to a lack of motivation and both the filed date (2018/05/23) and the published date (2018/11/15) are later than the effective filing date of the current application.
Regarding Claim 17, the Examiner identified a prior art reference, Frere (US 9107991), which contains a fluid passageway comprising a distal end passageway having an interior diameter greater than the interior diameter proximal end.  However, the Examiner is unable to combine the reference due to a lack of motivation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
/LUKE J. EFTA/Examiner, Art Unit 3783     

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783